Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response the communications filed on 08/13/2021 in which claims 21 and 38-40 are amended. The amendments have been entered. Claims 21-40 are pending. After an examiner-initiated interview on November 3rd 2021, the examiner and applicant agreed upon additional amendments to Claims 21, 38, 39 and 40 to put the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitry Kagan during a telephone conversation on November 3rd 2021.

Claims 21, 38, 39 and 40 have been amended as follows:

Claim 21: A system for facilitating autonomous control of an imaging system, the system comprising: 
	one or more processors configured by machine-readable instructions to: 
receive a training set comprising a plurality images of a portion of a living organism, parameter information for the plurality of images, and action information for the plurality of images, the action information indicating acceptance of an image, discarding of the image, and retaking and replacing the image with a retake image; 
provide, as input to a neural network, the plurality of images, the parameter information, and the action information to train the neural network regarding whether to retake and replace an image with a retake image; 
autonomously control, subsequent to the training of the neural network, an image capturing device to capture a first image of a first portion of a first living organism using a first parameter;
autonomously determine, based on processing the first image by the neural network, to capture a subsequent first image to replace the first image; 
in response to determining to capture the subsequent first image to replace the first image, determine, via the neural network, a subsequent first parameter to be used to control the image capturing device to capture the subsequent first image; 
determine whether the subsequent first parameter matches [[a]] the first parameter used to capture the first image; and 
in response to a determination that the subsequent first parameter matches the first parameter, determine that a first error is related to the first image and send a request to the image capturing device to [[retake]] take the subsequent first image using the first parameter, wherein the request comprises an instruction to be provided to the living organism.

Claim 38: The system of claim 21, wherein the one or more processors are configured to: 
in response to a determination that the subsequent first parameter does not match the first parameter, determine that a second error is related to the image capturing device and transmit a request to the image capturing device to [[retake]] take the subsequent first image using the subsequent first parameter, wherein the request comprises basis for parameter change.

Claim 39: A system comprising: 
one or more processors configured by machine-readable instructions to: 
receive a training set comprising a plurality images of a portion of a living organism, parameter information for the plurality of images, and action information for the plurality of images, the action information indicating acceptance of an image, discarding of the image, and retaking and replacing the image with a retake image; 
provide, as input to a prediction model, the plurality of images, the parameter information, and the action information to train the prediction model regarding whether to retake and replace an image with a retake image; 
control, subsequent to the training of the prediction model, an image capturing device to capture a first image of a first portion of a first living organism using a first parameter; 
determine, based on processing the first image by the prediction model, to capture a subsequent first image to replace the first image; 
in response to determining to capture the subsequent first image to replace the first image, determine, using the prediction model, a subsequent first parameter to be used to control the image capturing device to capture the subsequent first image; 
determine whether the subsequent first parameter matches [[a]] the first parameter used to capture the first image; and 
in response to a determination that the subsequent first parameter matches the first parameter, determine that a first error is related to the first image and send a request to the image capturing device to [[retake]] take the subsequent first image using the first parameter, wherein the request comprises an instruction to be provided to the living organism.

Claim 40: A method comprising: 
receiving a training set comprising a plurality images of a portion of a living organism, parameter information for the plurality of images, and action information for the plurality of images, the action information indicating acceptance of an image, discarding of the image, and retaking and replacing the image with a retake image; 
providing, as input to a prediction model, the plurality of images, the parameter information, and the action information to train the prediction model regarding whether to retake and replace an image with a retake image; 
autonomously controlling, by one or more processors, subsequent to the training of the prediction model, an image capturing device to capture a first image of a first portion of a first living organism using a first parameter; 
autonomously determining, by the one or more processors, based on processing of the first image by the prediction model, to capture a subsequent first image to replace the first image; 
in response to determining to capture the subsequent first image to replace the first image, determining, using the prediction model, a subsequent first parameter to be used to control the image capturing device to capture the subsequent first image; 
determining whether the subsequent first parameter matches [[a]] the first parameter used to capture the first image; and 
in response to a determination that the subsequent first parameter matches the first parameter, determining that a first error is related to the first image and sending a request to the image capturing device to [[retake]] take the subsequent first image using the first parameter, wherein the request comprises an instruction to be provided to the living organism.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 21, 39 and 40 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
 Independent claims 21, 39 and 40 have been searched with respect to prior art, but no art which anticipates the invention, or no combination of prior art which renders the invention obvious, has been uncovered.  Specifically, the limitations "in response to a determination that the subsequent first parameter matches the first parameter, determining that a first error is related to the first image and sending a request to the image capturing device to [[retake]] take the subsequent first image using the first parameter, wherein the request comprises an instruction to be provided to the living organism;" have not been uncovered.
The closest prior art to the invention is Oh, which teaches using MRI apparatus to capture images using respective parameters, but does not teach the comparison between the parameters having been used and the subsequent parameters determined by neural network before taking subsequent images and sending instructions.

Dependent claims 22-38 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        



/ERIC NILSSON/Primary Examiner, Art Unit 2122